DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
CONTINUATION
This application is a continuation application of U.S. application no. 13/336,472 filed on December 23, 2011, now abandoned (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Applicant’s claim for the benefit of U.S. provisional patent application 61/428,492 filed December 30, 2010 under 35 U.S.C. 119(e) is acknowledged.
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/482,492, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior application fails to provide support for the language of claim 1 “wherein the rights to the content items are owned by the respective content item rights owner and not by the seller”.  Therefore priority for this language will only extend to the parent non-provision application 13/336,472.
The prior application fails to provide support for the language of claim 1 “b. wherein the seller of step a. is associated with a seller account, the seller account configured to promote, offer for sale, and initiate a transaction for a registered content item between a purchaser of the content item and the content item rights owner”.  Therefore priority for this language will only extend to the parent non-provision application 13/336,472.
The prior application fails to provide support for the language of claim 1 “c. receiving a transmission of an audiovisual content item from the selling service or from the content item rights owner to the seller of step a., wherein the seller of step a. may 
The prior application fails to provide support for the language of claim 1 “d. populating a feed compliant with an API of a social networking site using at least a portion of the received audiovisual content item; e. transmitting the feed to a social networking site or to an application operable on the social networking site; f. receiving a request for purchase or license made from a purchaser on the social networking site to the seller of step a., and transmitting the request for purchase or license of the registered content item from a seller of step a. to the selling service or content item rights owner for fulfillment”.  Therefore priority for this language will only extend to the parent non-provision application 13/336,472.
The prior application fails to provide support for the language of claim 8 “upon initiation of a transaction, handoff the transaction to be completed by the purchaser and the content item rights owner”.  Therefore priority for this language will only extend to the parent non-provision application 13/336,472.
The prior application fails to provide support for the language of claim 9 “a. providing a personalization content item to be combined with the registered content item, wherein the registered content item combined with the personalization content item is a packaged content item; b. providing a gifting transmission functionality for the packaged content item, wherein following fulfillment of the request for purchase or license, causing transmission of rights to the packaged content item to a recipient from 
The prior application fails to provide support for the language of claim 10 “providing a preview functionality for the packaged content item, wherein the packaged content item may be previewed prior to acceptance by the recipient”.  Therefore priority for this language will only extend to the parent non-provision application 13/336,472.
The prior application fails to provide support for the language of claim 11 “wherein the personalization content item includes a gift wrapping skin for the selected registered content item, and further comprising providing an unwrapping functionality for the packaged content item, wherein a user interface of a recipient device is configured to provide an appearance of unwrapping the gift wrapping skin of the packaged content item”.  Therefore priority for this language will only extend to the parent non-provision application 13/336,472.
The prior application fails to provide support for the language of claim 12 “wherein the personalization content item includes a gift wrapping skin for the selected registered content item, and further comprising providing an unwrapping functionality for the packaged content item, wherein a user interface of a recipient device is configured to provide an appearance of unwrapping the gift wrapping skin of the packaged content item”. Therefore priority for this language will only extend to the parent non-provision application 13/336,472.
The prior application fails to provide support for the language of claim 13 “associating the selected content item with a recipient account”.  Therefore priority for this language will only extend to the parent non-provision application 13/336,472.
The prior application fails to provide support for the language of claim 14 “downloading the content item to a device affiliated with the recipient account, streaming the content item to a device affiliated with the recipient account, providing a rental right of the content item to the recipient account, or associating the content item with the recipient account in a digital rights locker”.
The prior application fails to provide support for the language of claim 15 c. populating a feed about the registered content item usable by a social networking site to publish information about the registered content item to the social networking site;”.  Therefore priority for this language will only extend to the parent non-provision application 13/336,472.
The prior application fails to provide support for the language of claim 16 “wherein the populating a feed includes preparing data about the registered content item in a way compliant with an API of the social networking site”.  Therefore priority for this language will only extend to the parent non-provision application 13/336,472.
The prior application fails to provide support for the language of claim 17 “wherein the data appears within the social networking site as native social networking site content”.  Therefore priority for this language will only extend to the parent non-provision application 13/336,472.
The prior application fails to provide support for the language of claim 18 “wherein the populated feed includes the audiovisual content item”.  Therefore priority for this language will only extend to the parent non-provision application 13/336,472.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG).  Claim 1 recites as follows:
1. A method of facilitating an online marketplace for digital content items and further for facilitating a sale of a digital content item from a content item rights owner to a purchaser through a seller intermediary who acts as a promoter for the content item, the method using a selling service having registrations of one or more content items owned by content item rights owners, comprising:
a. registering a seller with a selling service, and registering the seller with respect to one or more content items, the seller separate from the content item rights owner, and wherein rights to the content items are owned by the respective content item rights owner and not by the seller;
b. wherein the seller of step a. is associated with a seller account, the seller account configured to promote, offer for sale, and initiate a transaction for a registered content item between a purchaser of the content item and the content item rights owner;
c. receiving a transmission of an audiovisual content item from the selling service or from the content item rights owner to the seller of step a., wherein the seller of step a. may promote the registered content item using the transmitted audiovisual content item;

e. transmitting the feed to a social networking site or to an application operable on the social networking site;
f. receiving a request for purchase or license made from a purchaser on the social networking site to the seller of step a., and transmitting the request for purchase or license of the registered content item from a seller of step a. to the selling service or content item rights owner for fulfillment;
g. such that the seller of step a. is enabled to promote, offer for sale, and initiate a transaction for the registered content item.
The analysis then proceeds to Prong One of Step 2A in which the claim is analyzed in order to evaluate whether the claim recites a judicial exception.  The limitations (a), (b), (d), (f) and (g) are all activities that are associated with a commercial transaction.  Additionally steps (a), (b), (f) and (g) are steps that can be performed mentally.  Step (e) is directed towards the transmitting of data, an extra-solution activity, and also ordinarily performed in promoting and purchasing a content item.  Clearly allowing and enabling sellers to sell registered content after purchasing rights or a license to do so falls within the grouping of commercial activity involving marketing and sales activities under the 2919 PEG.  Therefore under Prong One of Step 2A the claim is deemed as being ineligible.
The analysis then proceeds to Prong Two of Step 2A in which the claim is evaluated in order to determine whether the claim recites additional elements that form a practical application of the abstract idea.  The claim recites nothing that can be viewed 
Dependent claims 2-14 merely extend the abstract idea of claim 1 by reciting receiving data about potential purchasers, data regarding user preferences, provision of credit to a seller, pricing, notification of fulfillment, use of a website template, routing the transaction from the seller to the content owner, personalization of content, use of a preview, use of a gift wrapping skin, associating the content with a recipient account and description of how the content is delivered and only add additional layers of abstraction to the abstract idea of claim 1.  No additional elements are introduced into 
The analysis then proceeds to Step 2B in which the claim is evaluated in order to determine whether the claim recites additional elements that amount to significantly more than the abstract idea itself.  The claim recites generic terms such as “online marketplace” and “selling service” that do not clearly designate structure.  No technological improvement is present in the claim, nor is there any technological improvement resulting from an ordered combination of elements.   It is abundantly clear that the claim does not involve any ordered combination of elements as the recited marketplace does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of allowing and enabling sellers to sell registered content after purchasing DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0098-0108 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  As such claims 1-14 are held as being directed towards ineligible subject matter under 35 U.S.C. § 101.

Claim 15 recites a method and therefore meets Step 1 of the 2019.  Claim 15 recites as follows:
15. A method of operating an online marketplace for digital content items and facilitating a sale of a digital content item from a content item rights owner to a purchaser, comprising:
a. on a computer system including a processor programmed to provide a storefront, registering with a selling service to receive a right from the selling service or from a content owner to promote, offer for sale, and initiate a transaction for a registered content item between a purchaser of the content item and a content item rights owner;
b. receiving an audiovisual content item from the selling service or from the content item rights owner, wherein the registered seller may promote the registered content item using the audiovisual content item received;
c. populating a feed about the registered content item usable by a social networking site to publish information about the registered content item to the social networking site;
d. receiving a request for purchase or license of the registered content item from a purchaser;
e. handing off a transaction pertaining to the request to the selling service or the content item rights owner; 
f. following fulfillment of the request for purchase or license, receiving a benefit from the selling service or content item rights owner.
	

The analysis then proceeds to Prong Two of Step 2A in which the claim is evaluated in order to determine whether the claim recites additional elements that form a practical application of the abstract idea.  The claim recites nothing that can be viewed as known structure and uses nonce terms such as “online marketplace” and “selling service”.  As recited the populating of step (c) is being interpreted as gathering.  Therefore these operations cannot be viewed as elements as defined in Prong Two of Step 2A that would form a practical application.  Therefore as the claim clearly lacks what can be viewed as any elements or at most any elements that form the basis of practical application under the guidelines of the 2019 PEG under Prong Two of Step 2A the claim is also held as being ineligible.
Dependent claims 16-20 merely extend the abstract idea of claim 14 by reciting use of the social network, inclusion of the content item, receiving information regarding the users and the purchasing of advertising and only add additional layers of abstraction to the abstract idea of claim 15.  No additional elements are introduced into dependent 
The analysis then proceeds to Step 2B in which the claim is evaluated in order to determine whether the claim recites additional elements that amount to significantly more than the abstract idea itself.  The claim recites generic terms such as “online marketplace” and “selling service” that do not clearly designate structure.  No technological improvement is present in the claim, nor is there any technological improvement resulting from an ordered combination of elements.   It is abundantly clear that the claim does not involve any ordered combination of elements as the recited marketplace does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of allowing and enabling sellers to sell registered content after purchasing DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0098-0108 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  As such claims 15-20 are held as being directed towards ineligible subject matter under 35 U.S.C. § 101.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-8 and 15-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Johnston (U.S. Patent Publication 2010/0114739).
As per claim 1
Johnston discloses a method of operating an online marketplace for digital content items and further for facilitating a sale of a digital content item from a content item rights owner to a purchaser through a seller intermediary who acts as a promoter for the content item, the method using a selling service having registrations of one or more content items owned by content item rights owners (Abstract, 0045) (Examiner is equating Johnston’s seller to the content right owner.  Examiner also notes that per 
Johnston discloses a. registering a seller with a selling service, and registering the seller with respect to one or more content items, the seller separate from the content item rights owner, and wherein rights to the content items are owned by the respective content item rights owner and not by the seller (0046-0047, 0232, 0298-0299) (Examiner notes that per Applicant’s disclosure in Figure 2A, element 35 that allowing registration of a seller is defined as “permitting and configuring sellers to initiate transactions for content items between purchasers and content item rights owners", therefore the recitation in paragraph 0232 regarding the identification of "one or more third party hosts to which to publish the portable widget of the storefront" can be viewed as meeting Applicant’s definition of registration)
Johnston discloses b. wherein the seller of step a. is associated with a seller account, the seller account configured to promote, offer for sale, and initiate a transaction for a registered content item between a purchaser of the content item and the content item rights owner (0046-0047, 0232, 0298-0299)
Johnston discloses c. receiving a transmission of an audiovisual content item from the selling service or from the content item rights owner to the seller of step a., wherein the seller of step a. may promote the registered content item using the transmitted audiovisual content item (0148, 0226-0231)
Johnston discloses d. populating a feed compliant with an API of a social networking site using at least a portion of the received audiovisual content item (0159, 0163, 0173, 0180) (Examiner notes that the API is part of the social networking site per 
Johnston discloses e. transmitting the feed to a social networking site or to an application operable on the social networking site (0159, 0163, 0173, 0180)
Johnston discloses f. receiving a request for purchase or license made from a purchaser on the social networking site to the seller of step a. (0045 “the hosted service receives from the portable widget of the store front published on a third party host information from a buyer to complete a purchase of one or more items selected from the storefront”, 0250, 0255, 0298 “In some embodiments, the OWJO Billing 158 module handles revenue sharing between OWJO, the artist, and where appropriate, third parties (e.g., service providers like MySpace, Bebo, Facebook, Yahoo! Artist Pages, and suppliers)”, 0299)
Johnston discloses transmitting the request for purchase or license of the registered content item from a seller of step a. to the selling service or content item rights owner for fulfillment (0262-0263)
Johnston discloses g. such that the seller of step a. is enabled to promote, offer for sale, and initiate a transaction for the registered content item (0148, 0226-0231)
As per claim 2
Johnston discloses receiving data about potential purchasers, the potential purchasers selected members of the social networking site, and further comprising advertising the registered content item on pages of the social networking site associated with the potential purchasers (0192, 0194)
As per claim 3

As per claim 4
Johnston discloses upon the occurrence of a transaction, providing a credit from the content item rights owner to the seller account (0025)
As per claim 6
Johnston discloses notifying the seller of step a. upon the fulfillment of the transaction, whereby the seller of step a. can provide a good to the purchaser as a promotion (0226-0227, 0258, 0270, 0276)
As per claim 7
Johnston discloses receiving a website template from the content item rights owner and transmitting the website template to the seller system (0239-0241)
As per claim 8
Johnston discloses wherein the selling service is further configured to, upon initiation of a transaction, handoff the transaction to be completed by the purchaser and the content item rights owner (0045, 0250, 0255)
As per claim 15
Johnston discloses a method of operating an online marketplace for digital content items and facilitating a sale of a digital content item from a content item rights owner to a purchaser (Abstract, 0045) (Examiner is equating Johnston’s seller to the content right owner.  Examiner also notes that per Applicant’s disclosure in paragraph 
Johnston discloses a. on a computer system including a processor programmed to provide a storefront, registering with a selling service to receive a right from the selling service or from a content owner to promote, offer for sale, and initiate a transaction for a registered content item between a purchaser of the content item and a content item rights owner (0046-0047, 0232, 0298-0299)
Johnston discloses b. receiving an audiovisual content item from the selling service or from the content item rights owner, wherein the registered seller may promote the registered content item using the audiovisual content item received (0148, 0226-0231)
Johnston discloses c. populating a feed about the registered content item usable by a social networking site to publish information about the registered content item to the social networking site (0159, 0163, 0173, 0180)
Johnston discloses d. receiving a request for purchase or license of the registered content item from a purchaser (0045 “the hosted service receives from the portable widget of the store front published on a third party host information from a buyer to complete a purchase of one or more items selected from the storefront”, 0250, 0255, 0298 “In some embodiments, the OWJO Billing 158 module handles revenue sharing between OWJO, the artist, and where appropriate, third parties (e.g., service providers like MySpace, Bebo, Facebook, Yahoo! Artist Pages, and suppliers)”, 0299)
Johnston discloses e. handing off a transaction pertaining to the request to the selling service or the content item rights owner (0045, 0250, 0255)

As per claim 16
Johnston discloses wherein the populating a feed includes preparing data about the registered content item in a way compliant with an API of the social networking site (0159, 0163, 0173, 0180)
As per claim 17
Johnston discloses wherein the data appears within the social networking site as native social networking site content (0049, 0159 “embedded content”, 0163 “…the OWJO storefront has been published on their social networking site”)
As per claim 18
Johnston discloses wherein the populated feed includes the audiovisual content item (Figure 8A elements 200 and 202, 0028, 0148, 0282-0285)
As per claim 19
Johnston discloses receiving information about social networking site users, including user names and preferences, and using the received information to promote the registered content item (0192, 0194)
As per claim 20
Johnston discloses wherein the using the received information to promote the registered content item includes purchasing advertising space on social networking site pages of one or more of the respective social networking site users and promoting the 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-10 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnston as applied to claim 1 above, and further in view of Burkholder et al. (U.S. Patent 8,799,166, hereinafter referred to as Burkholder).
As per claim 9
Johnston, while disclosing the limitations of claim 1, does not explicitly disclose a. providing a personalization content item to be combined with the registered content item, wherein the registered content item combined with the personalization content item is a packaged content item.  Burkholder teaches providing a personalization content item to be combined with the registered content item, wherein the registered content item combined with the personalization content item is a packaged content item (6:17-23)
Burkholder teaches b. providing a gifting transmission functionality for the packaged content item, wherein following fulfillment of the request for purchase or license, causing transmission of rights to the packaged content item to a recipient from the content item rights owner (3:17-22, 7:2-8, 7:34-36).

As per claim 10
Burkholder teaches providing a preview functionality for the packaged content item, wherein the packaged content item may be previewed prior to acceptance by the recipient (Figure 6, 6:9-31)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the systems and methods for a comprehensive integrated and universal content selling and buying platform of Johnston with the providing of a gift of downloadable digital content of Burkholder for the purpose of enabling a user to purchase and give to another user an arbitrarily selected set of one or more digital content items selected by the giving user (1:44-47).
However the “preview functionality" does not patentably distinguish the claimed invention from the prior art per MPEP § 2111.05 and MPEP § 2103 I C as no actual method steps are recited and the language is directed towards functionality that is not being realized within the confines of the claim.  Therefore each recitation is directed towards non-functional descriptive material that is not entitled to patentable weight.  Furthermore as no actual operations are being claimed but only that a seller is 
As per claim 13
Burkholder teaches associating the selected content item with a recipient account (7:28-47, 8:50-57)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the systems and methods for a comprehensive integrated and universal content selling and buying platform of Johnston with the providing of a gift of downloadable digital content of Burkholder for the purpose of enabling a user to purchase and give to another user an arbitrarily selected set of one or more digital content items selected by the giving user (1:44-47).
As per claim 14
Burkholder teaches wherein the associating includes downloading the content item to a device affiliated with the recipient account, streaming the content item to a device affiliated with the recipient account, providing a rental right of the content item to the recipient account, or associating the content item with the recipient account in a digital rights locker (7:2-8, 7:34-36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the systems and methods for a comprehensive integrated and universal content selling and buying platform of Johnston with the providing of a gift of downloadable digital content of Burkholder for the purpose of enabling a user to purchase and give to another user an arbitrarily selected set of one or more digital content items selected by the giving user (1:44-47).
Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnston in view of Burkholder as applied to claim 9 above, and further in view of Linden et al. (U.S. Patent PG Publication 2013/0211954, hereinafter referred to as Linden).
As per claim 11
Johnston in view of Burkholder, while teaching the limitations of claim 9, do not explicitly disclose wherein the personalization content item includes a gift wrapping skin for the selected registered content item, and further comprising providing an unwrapping functionality for the packaged content item, wherein a user interface of a recipient device is configured to provide an appearance of unwrapping the gift wrapping skin of the packaged content item.  However Burkholder teaches the provision of digital content including videos and images (2:57-3:16).  Therefore as the only distinction between Burkholder and the claim is the content itself the claim is not patentably distinguished from Burkholder. Nonetheless Linden teaches wherein the personalization content item includes a gift wrapping skin for the selected registered content item, and further comprising providing an unwrapping functionality for the packaged content item, wherein a user interface of a recipient device is configured to provide an appearance of unwrapping the gift wrapping skin of the packaged content item (0047).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the systems and methods for a comprehensive integrated and universal content selling and buying platform of Johnston provision of a gift of downloadable digital content of Burkholder with the method for enabling a gift 
However the “gift wrapping skin” functionality does not patentably distinguish the claimed invention from the prior art per MPEP § 2111.05 and MPEP § 2103 I C as no actual method steps are recited and the language is directed towards functionality that is not being realized within the confines of the claim.  Therefore the recitation is directed towards non-functional descriptive material that is not entitled to patentable weight.  Furthermore as no actual operations are being claimed but only that a seller is "enabled" to perform the operations the language of the wherein clause in limitation (f) is also not entitled to patentable weight per MPEP § 2103 I C.
As per claim 12
Linden teaches wherein the appearance of unwrapping the gift wrapping skin includes removing the appearance of the gift wrapping skin from locations activated by a user on a touchscreen (0047)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the systems and methods for a comprehensive integrated and universal content selling and buying platform of Johnston provision of a gift of downloadable digital content of Burkholder with the method for enabling a gift transaction of Linden for the purpose of providing a new and useful method for enabling a gift transaction via e-commerce (0003).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JAMES D NIGH/Senior Examiner, Art Unit 3685